DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Regarding a rejection to claims 17-20 under 35 U.S.C. §101, applicant amended medium claims by reciting “one or more computer readable storage media”. In light of the specification ([0094-0095]), the claimed storage media excluded transitory type media. The rejection under §101 has been withdrawn. 

Regarding a rejection under 35 U.S.C. §112(b), applicant cancelled claim 2 and claim 13. The rejection under §112(b) is moot. 

Regarding rejections under 35 U.S.C. §103, applicant substantially amended independent claims 1, 12 and 17 by adding specific limitations. The examiner agrees that when considering all limitations recited in each of independent claims, the claimed invention is sufficient to distinguish with prior art of the record. The rejections under §103 have been withdrawn. Dependent claims are allowed because these dependent claims further limit their corresponding independent claims.  


Allowable Subject Matter
Claims 1, 3, 5-12, 14, and 16-24 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659